
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 676
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide that the Executive Director of
		  the Inter-American Development Bank or the Alternate Executive Director of the
		  Inter-American Development Bank may serve on the Board of Directors of the
		  Inter-American Foundation.
	
	
		1.Authority to appoint Executive Director or
			 Alternate Executive Director of the Inter-American Development Bank to the
			 Board of Directors of the Inter-American FoundationThe third sentence of section 401(g) of the
			 Foreign Assistance Act of 1969 (22 U.S.C. 290f(g)) is amended to read as
			 follows: Three members of the Board shall be appointed from among the
			 following: officers or employees of agencies of the United States concerned
			 with inter-American affairs, the United States Executive Director of the
			 Inter-American Development Bank, or the Alternate Executive Director of the
			 Inter-American Development Bank..
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
